USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
PATRICK EXLER. DOC #:
DATE FILED: 2/14/2020
Plaintiff,
-against- 19 Civ. 8853 (AT)
TRAVEL EXPLORATION, INC. ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On February 11, 2020, Plaintiff moved for a default judgment. ECF No. 16. In Attachement
A to its Individual Practices in Civil Cases, this Court sets out detailed procedures for seeking a
default judgment. See also Individual Practices Rule III(M). Plaintiff's motion failed to comply with
those requirements. It did not include a proposed order to show cause. And it was not supported by
an affidavit or declaration made by a party with personal knowledge; the only declaration submitted
was made out by the attorney for Plaintiff. See ECF No. 17.

Accordingly, Plaintiff's motion is DENIED. Since Defendant has not yet appeared, the initial
pretrial conference scheduled for February 18, 2020, is ADJOURNED to April 15, 2020, at 12:00
p-m. By April 8, 2020, Plaintiff shall file a renewed motion for default judgment, or the parties shall
file their joint letter and case management plan.

The Clerk of Court is directed to terminate the motion at ECF No. 16.
SO ORDERED.

Dated: February 14, 2020
New York, New York

Oo-

ANALISA TORRES
United States District Judge

 
